Name: 2005/662/EC: Commission Decision of 16 September 2005 amending Decision 2004/459/EC adopting a transitional measure in favour of certain establishments in the milk sector in Hungary (notified under document number C(2005) 3455) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  European construction;  Europe;  agri-foodstuffs
 Date Published: 2005-09-21; 2006-12-12

 21.9.2005 EN Official Journal of the European Union L 245/21 COMMISSION DECISION of 16 September 2005 amending Decision 2004/459/EC adopting a transitional measure in favour of certain establishments in the milk sector in Hungary (notified under document number C(2005) 3455) (Text with EEA relevance) (2005/662/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (1), and in particular Article 42 thereto, Whereas: (1) Hungary has been granted transitional periods for certain milk establishments listed in the Annex to Commission Decision 2004/459/EC of 29 April 2004 adopting a transitional measure in favour of certain establishments in the milk sector in Hungary (2). (2) According to an official declaration from the Hungarian competent authority certain establishments have completed their upgrading process and are now in full compliance with Community legislation. Furthermore, certain establishments have ceased their activities. (3) A limited number of establishments have made considerable efforts to comply with structural requirements laid down by Community legislation. However these establishments are not in a position to finish their upgrading process by the prescribed deadline due to exceptional technical constraints. Therefore it is justified to allow them further time to complete the upgrading process. (4) The Annex to Decision 2004/459/EC should therefore be amended accordingly. For the sake of clarity, it should be replaced. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/459/EC is replaced by the Annex to this Decision. Article2 This Decision is addressed to the Member States. Done at Brussels, 16 September 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 236, 23.9.2003, p. 33. (2) OJ L 156, 30.4.2004, p. 68, corrected version in OJ L 202, 7.6.2004, p. 55. ANNEX Milk establishments in transition Veterinary approval number Name and address of establishment Sector milk Activity of the establishments Milk and milk based products Date of compliance 1. 02502 Cosinus Gamma Kft. SajtÃ ¼zem, KunszentmiklÃ ³s, BÃ ¡cs Ã  31.12.2005 2. 13513 DrÃ ¡vatej Kft., Barcs, Somogy Ã  31.12.2005 3. 16518 DÃ ¡mtej Kft., TamÃ ¡si, Tolna Ã  31.12.2005 4. 18520 Gici sajt Kft., Gic, VeszprÃ ©m Ã  31.12.2005